Mr. Justice Shops delivered the opinion of the Court: The declaration alleged that William L. Black, Samuel N. Black and Charles C. Connor were partners, under the firm ..mame and style of William L. Black & Co., and that said firm made the undertakings and promises therein alleged, and were indebted to the plaintiffs, as therein mentioned. The pleas put-in issue the partnership and joint liability of Samuel N. Black and Charles C. Connor, severally, for the undertakings and' promises of said firm of W. L. Black & Co., to plaintiffs in the-declaration mentioned. No other issue is presented by the-pleadings. The issue of fact thus formed was submitted to-the court, without a jury, for trial. In such cases it is competent for the parties to obtain the decision of the circuit court upon all questions of law arising upon the facts, by presenting-to the court propositions of law, to be held or refused, as provided by section 42 of the Practice act. By pursuing this course the rulings are preserved in the record in the same way they are preserved by instructions in trials by jury. The presumption is in favor of the legality of the judgment,, of the lower court, and he who insists that error has intervened in the proceedings of that court must make such error manifest by the record. Appellants having failed to preserve the-rulings of the court, as might readily have been done in the-mode provided by the statute, are in no better position to question the correctness of such rulings in this court than if they had submitted their case to a jury without instructions. It will, in civil cases, be presumed that the law was correctly applied to the facts by the jury, or the court sitting as a jury„ unless the record affirmatively shows to the contrary. Tibballs et al. v. Libby, 97 Ill. 552; Hobbs v. Ferguson’s Estate, 100 id. 233; Steinman v. Steinman, 105 id. 349. The judgment of the Appellate Court, affirming the judgment of the circuit court, must, in the absence of a finding of fact by the Appellate Court, be treated in this court as conclusively settling all controverted questions of fact necessary to the maintenance of the judgment adversely to appellants. Brownell v. Welch, 91 Ill. 523; Commercial National Bank v. Proctor, 98 id. 558; Kreigh v. Sherman, 105 id. 49; Steinman v. Steinman, supra; Paddon v. People’s Ins. Co. 107 id. 196. In such cases we are permitted to look into the bill of exceptions only for the purpose of determining whether the circuit court, in its rulings, properly preserved, committed error, and whether the case has proceeded according to the orderly course of the law. The facts having been settled beyond question, with no right of review by this court, to be adverse to the right of recovery by appellant, and the presumption being that the law was correctly applied, it follows that the judgment of the Appellate Court must, under the errors here assigned, be affirmed, unless error is shown in the exclusion or admission of evidence. Very many points are made by counsel for appellants upon particular facts appearing in the record, as, that by a certain fact appellees are estopped from denying that the firm name of the firm of which they were members, was W. L. Black & Co.; that the declarations of W. L. Black, put in evidence by appellants, as to the name of the firm, and who composed it, as a matter of law made his contract with plaintiffs, in the name of said firm, binding upon appellees, and others of like purport. The contention last referred to will serve to illustrate as to all others. Stated in the language of counsel, the proposition is: “It being an uncontroverted fact that W. L. Black was a member of the firm, his representations and admissions, under the circumstances, that the firm name was W. L. Black & Co., as a matter of law binds his partners, and that a contract for his firm, in that name, binds his firm.” If the correctness of the rule stated be conceded, and waiving the question of the admissibility of the declarations of W. L. Black, made out of the presence of appellees, as to who composed the firm of W. L. Black & Co., which, upon the issue made by the plea, can not be conceded, (see Hahn v. St. Clair Savings and Ins. Co. 50 Ill. 456, Gardner v. Northwestern Manf. Co. 52 id. 367, Smith v. Hulett, 65 id. 495, 1 Greenleaf on Evidence, 177,) but of which appellants can not complain, it is manifest appellants, for the reasons already stated, are in no condition to raise that question in this court. On looking into the record, it appears that the premise here assumed by counsel was the central point of controversy. The inquiry was, were appellees members of the firm of W. L. Black & Co., and liable for its obligations ? Suppose it be true thaf the two Blacks and Connor, under some name other than that of W. L. Black & Co., were partners, carrying on a particular business, as, selling dry goods or agricultural implements, and that W. L. Black was ■engaged on his own account, under the firm name of W. L. Black & Co., in buying and selling produce, and the plaintiffs extended credit to W. L. Black, in his private enterprise, with knowledge of the fact, would S. 1ST. Black or Connor be liable for such credit ? Manifestly not. Yet the foregoing was, in substance, the contention of appellees. While this court may, upon a finding of fact by the Appellate Court, under the statute, or upon an agreed state of facts properly made up and presented, determine the rights of the parties thereon, as a matter of law we can not go behind the judgment of the Appellate Court, in cases like this, and consider what inferences might arise from particular facts appearing in the bill of exceptions. This would necessarily involve ,-a review of the facts, which is not permitted to us, and a determination therefrom of whether the inference to be drawn from the particular fact is or is not controlling, in view of the •other facts and circumstances proved. There is no force in the contention that the court erred in the admission or exclusion of testimony. Upon the most care-, ful consideration of the record, with a view to determine if •error intervened with this regard, we are unable to say there was prejudicial error. The evidence tended to show that the firm of Black, Connor & Co. was composed of W. L. Black, S. N. Black and C. C. Connor; that said firm was engaged in the sale of agricultural implements, and kept their accounts at the bank of Burguesser & Motter. Also, that there was a firm, styled W. L. Black & Co., engaged in buying and selling hay and other farm products, that usually kept its account at plaintiffs’ hank, but in March, 1882, opened an account with Burguesser & Motter. A witness testified that the account was opened with Burguesser & Motter by W. L. Black, as W. L. Black & Co. Thereupon the court asked the witness, "Who composed the firm you opened an account with ?” The question was objected to by appellants, the objection overruled, and exception taken. The question was pertinent to the issue being tried, and called for the fact as to who composed said firm. The witness, however, replied, “W. L. Black told me he had no partners,” and it is objected that this is hearsay, and incompetent. If so, the answer not having been objected to, or a motion made to exclude it, its admission is not error of which appellants can complain. The record is very voluminous, and we have carefully considered the various errors pointed out, and in view of the issue being tried, and the complicated state of fact, we are not prepared to say that the court erred in admitting evidence of the dealings of the various firms, and the accounts kept by them, respectively. Such evidence tended to illustrate better, perhaps, than could be done any other way, the course of dealing between the plaintiffs and W. L. Black, and between those parties and appellees. The same may' be said of the evidence called out on cross-examination of appellants, of the publication of notice of the dissolution of a former partnership between W. L. Black and one Hoke, as tending to show knowledge by plaintiffs of who composed the firm of William L. Black & Co. The judgment rendered by the circuit court upon the issues is justified, if the facts proved warranted it. That they did so has been determined by the only tribunals authorized by law to pass upon the questions of fact, and there is no error of law for which a reversal should be entered. The judgment of the Appellate Court is affirmed. Judgment affirmed.